Title: To George Washington from James McHenry, 17 April 1789
From: McHenry, James
To: Washington, George


Baltimore, 17 April 1789. Recommends for office Robert Purviance, Joshua Barney, and Robert Ballard. “Should these persons be found acceptable I can assure you that it will give great joy to the federalists of this town. The cause in this place owes much to them and their friends. I have one other memorandum which I beg to deposit with you. When the inferior federal courts are organised I shall esteem it a favor done to myself, if you will consider a Mr John Caldwell, a lawyer, and my brother in law, as a candidate for the United States attorney to the Inferior federal court for this State. I view this office as more honorable than pecuniary, and pledge myself for his talents, prudence, and integrity. May god long preserve you, and continue you a blessing to the people and the honor of human nature. If I have any wish for myself, it is that you will sometimes condescend to remember one who is most affectionately and sincerely devoted to you.”
